Citation Nr: 1448233	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  14-00 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure or residuals of cold injury/cold exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure or residuals of cold injury/cold exposure.

3.  Entitlement to service connection for a skin disorder, to include tinea versicolor, seborrheic and actinic keratosis and basal cell carcinoma; to include as secondary to herbicide exposure or residuals of cold injury/cold exposure.

4.  Entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy, to include as secondary to herbicide exposure or residuals of cold injury/cold exposure.

5.  Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure or residuals of cold injury/cold exposure.

6.  Entitlement to increases in the ratings assigned for posttraumatic stress disorder (PTSD) (currently assigned "staged" ratings of 10 percent prior to January 28, 2008, 30 percent from January 28, 2008 to January 2, 2013; and 50 percent January 2, 2013).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law 


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to November 1953.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection and assigned a 10 percent rating for PTSD from April 23, 2007 (the date of claim) as well as a May 2013 rating decision which denied the claims for service connection.  An interim December 2013 rating decision increased the rating for PTSD to 30 percent effective January 28, 2008 and 50 percent from January 2, 2013.  The appeal as to the claim for an increased rating for PTSD is characterized to reflect that "staged" ratings are assigned, and that all "stages' are for consideration.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have service in Korea during a time when herbicides were used, and is thus not presumed exposed to herbicides such as Agent Orange, nor is there any probative evidence of exposure to such.

2.  Diabetes mellitus was not manifested in service, or in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus is related to an event, injury, or disease in service. 

3.  Hypertension was not manifested in service, or in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's hypertension is related to an event, injury, or disease in service. 

4.  The Veteran's tinea versicolor in service was acute and transitory and resolved without residual disability, his seborrheic and actinic keratosis and basal cell carcinoma was not manifested in service, and basal cell carcinoma was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran has a skin disorder related to an event, injury, or disease in service.

5.  It is not shown that the Veteran has, or during the pendency of this claim has had, peripheral neuropathy of any upper or lower extremity.  

6.  It is not shown that the Veteran has, or during the pendency of this claim has had, ischemic heart disease.



CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  Service connection for skin disorder, to include tinea versicolor and seborrheic and actinic keratosis, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  Service connection for bilateral upper and lower extremity peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5.  Service connection for ischemic heart disease is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant to the VCAA, VA has a duty to notify and to assist the claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  June 2012 and December 2012 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO did not arrange for a VA examination/opinion as to the claims decided herein.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran's claimed disabilities may be associated with his service, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).

The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (to include diabetes mellitus, hypertensive cardiovascular disease and malignant tumor) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for diabetes mellitus, hypertensive cardiovascular disease and malignant tumor).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  [Notably, For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).]

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that he has diabetes mellitus, hypertension, a skin disorder (to include tinea versicolor, seborrheic and actinic keratosis and basal cell carcinoma), bilateral upper and lower extremity peripheral neuropathy and ischemic heart disease as a direct result his active duty combat service, including herbicide exposure or residuals of cold injury/cold exposure.  

The service department has verified that the Veteran was awarded a Combat Action Ribbon.  Further, the Veteran has been granted service connection for PTSD on the basis of a verified combat stressor.  

The Veteran's STRs (including his service induction and separation examination reports) are silent for any complaints, findings, treatment, or diagnosis related to diabetes mellitus, hypertension, peripheral neuropathy or heart disease.  Further, although these records include a finding of tinea versicolor (incorrectly spelled "tuiea versicocos") on examination of the skin for service separation in November 1953, they are also silent as to complaints, findings or treatment referable to seborrheic or actinic keratosis or basal cell carcinoma.  The service separation examination also shows that the Veteran's heart, endocrine system and upper and lower extremities were clinically normal on examination.  

VA outpatient treatment records show current diagnoses of diabetes mellitus (an April 2009 treatment report notes that the Veteran reported having diabetes mellitus since April 1958 (5 years after his discharge from active duty service)), high blood pressure/vascular hypertension, and basal cell carcinoma, seborrheic keratosis and actinic keratosis.  

Hence, it is not in dispute that the Veteran has diabetes mellitus, hypertension, and skin disabilities diagnosed as basal cell carcinoma, seborrheic keratosis and actinic keratosis.  However, as his STRs are silent for diabetes mellitus, hypertension and basal cell carcinoma, seborrheic keratosis or actinic keratosis; service connection for these disabilities on the basis that they became manifest in service and persisted is not warranted.  Furthermore, as there is no evidence that diabetes mellitus, hypertension or basal cell carcinoma was manifested in the first postservice year, service connection for such disabilities on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is also not warranted.  [Notably the Veteran has not alleged that his diabetes mellitus, hypertension or skin disabilities had their onset in service or were manifested in the first postservice year].

The Veteran alleges a presumptive theory of entitlement to service connection for his claimed disabilities; he claims that such disabilities resulted from his exposure to Agent Orange while serving along the demilitarized zone (DMZ) in Korea.  Indeed, VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides along the DMZ in Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  However, review of that section reveals that the Department of Defense has determined that herbicides were used along the DMZ in Korea between April 1968 and July 1969.  The Veteran served from 1951 to 1953.  Therefore his service falls outside the temporal parameters of possible exposure to herbicides in Korea, and cannot be found entitled to consideration of his claims based on the presumptive provisions in 38 U.S.C.A. § 1116.  Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), he may still establish service connection for diabetes mellitus, hypertension and skin disabilities (diagnosed as basal cell carcinoma and seborrheic and actinic keratosis) as due to herbicide exposure with proof of direct causation.

Direct service connection may be established by competent affirmative evidence that relates the Veteran's current disabilities (diabetes mellitus, hypertension, basal cell carcinoma and seborrheic and actinic keratosis) to his service.  The Board notes that the Veteran was awarded the Combat Action Ribbon and is entitled to consideration of his claim under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  However, § 1154(b) only reduces the burden as to establishing the incurrence or aggravation of disease or injury in service.  As applied in this case it serves to establish that he sustained injuries in service (including cold injury/cold exposure).  He still needs to establish the further elements of a service connection claim, i.e., current disability and nexus, both of which are medical questions.  (As was noted previously, current disability is not in dispute as to diabetes mellitus, hypertension, basal cell carcinoma and seborrheic and actinic keratosis).

Given the above, to establish service connection for diabetes mellitus, hypertension, basal cell carcinoma and seborrheic and actinic keratosis the Veteran must affirmatively show, by competent evidence, that these disabilities are causally related to (were incurred in or aggravated by) his service, including as a result of cold injury/cold exposure during such service.  He has presented no such evidence, nor identified a theory as to a causal connection.  Although VA treatment records show diagnoses of diabetes mellitus, hypertension, basal cell carcinoma and seborrheic and actinic keratosis; there is no competent evidence that these disabilities, first diagnosed many years after service, may somehow be related to the Veteran's service.  Significantly, a lengthy time interval between service and the earliest documentation of a disability for which service connection is sought is, of itself, a factor weighing against a finding of service connection.  

The Veteran has not explicitly advanced a theory as to how his claimed disabilities may be related to service, his allegation of a causal relation based on cold injury/cold exposure is not competent evidence.  Whether current diabetes mellitus, hypertension, basal cell carcinoma and seborrheic and actinic keratosis may be related to remote service is a medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  The Veteran does not cite to supporting medical opinion or treatise evidence. 

Accordingly, the preponderance of the evidence is against a finding that the Veteran served where tactical herbicides were used, and against a finding that he was exposed to herbicides in service so as to warrant consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116.  There is also no competent evidence that shows or suggests that the Veteran's diabetes mellitus, hypertension, basal cell carcinoma and seborrheic and actinic keratosis may somehow otherwise be related to his service.  Accordingly, the preponderance of the evidence is against the claim of service connection for diabetes mellitus, hypertension and skin disabilities diagnosed as basal cell carcinoma and seborrheic and actinic keratosis.  Therefore, the appeal as to these claims must be denied.

Regarding the matters of service connection for a skin disability diagnosed as tinea versicolor, bilateral upper and lower extremity peripheral neuropathy and ischemic heart disease; a threshold legal requirement for substantiating any claim of service connection is that there must be competent evidence of the disability for which service connection is sought.  Conceding that the Veteran sustained cold injury/cold exposure during his service in Korea, there is no competent evidence that he now has/or has had peripheral neuropathy of any of his upper or lower extremities or ischemic heart disease.  Further, although tinea versicolor is noted on November 1953 service separation examination, there is no evidence that he now has or has had such disability during the appeal period.  The Veteran is competent to report symptoms he experiences/has experienced.  However, whether such symptoms are manifestations of underlying peripheral neuropathy, ischemic heart disease or tinea versicolor is a medical question that is beyond the capability of lay observation, and requires medical expertise (and perhaps diagnostic studies).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson, and does not profess to have any medical expertise.  Absent any competent evidence that he has diagnoses of peripheral neuropathy, heart disease or tinea versicolor; there is no valid claim of service connection for such disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal as to the claims for service connection for bilateral upper and lower extremity peripheral neuropathy, ischemic heart disease and a skin disability diagnosed as tinea versicolor must also be denied.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for a skin disorder, to include tinea versicolor, seborrheic and actinic keratosis and basal cell carcinoma, is denied.

Service connection for bilateral upper and lower extremity peripheral neuropathy is denied.

Service connection for ischemic heart disease is denied.



REMAND

Regarding the rating for PTSD, the Board notes that additional evidence pertinent to this matter (a September 2014 VA PTSD examination report) was added to the record subsequent to the issuance of the December 2013 statement of the case (SOC) and prior to transfer to the Board.  This evidence has not been reviewed by the RO in the context of his PTSD claim (although a September 2014 rating decision issued by the RO granted a total disability rating based on individual unemployability due to service connected disabilities upon consideration of this examination report).  Under these circumstances, the Board has no alternative but to remand the matter on appeal to the AOJ for consideration for the claim in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should review the record (to specifically include an initial review of all evidence and information received since the December 2013 SOC), arrange for any further development indicated, and readjudicate the claim for higher ratings for PTSD.  If the benefit sought remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


